[Translation]




EXHIBIT 10.1

TRANSACTION, RELEASE AND DISCHARGE







BETWEEN:

ANAPHARM INC.




(hereinafter called the “Employer”)







AND:

MARC LEBEL




(hereinafter called the “Employee”)




______________________________________________










WHEREAS the Employee has been employed in Quebec, Canada by the Employer, and
currently holds the position of Chief Executive Officer and President with the
Employer; Employee further serves as an officer and/or director for PharmaNet
Development Group, Inc. (“PharmaNet”) and/or its direct and indirect
subsidiaries and affiliates (collectively, the “PharmaNet Entities”) (all
positions and roles held by Employee with the PharmaNet Entities, including
Employer, are referred to herein as the parties’ “Relationships”);




WHEREAS Employee was employed by the Employer pursuant to that certain
Employment Agreement dated March 18, 2002 and any amendments thereto
(“Employment Agreement”);




WHEREAS Employer does not wish to renew the Employment Agreement when its term
expires on March 17, 2007 (the “Separation Date”);




WHEREAS the parties wish to settle amicably any and all disputes between them,
including but not limited to any disputes relating to the parties’
Relationships, the termination of the Relationships, or the non-renewal of the
Employment Agreement, without any admission;




NOW, THEREFORE, THE PARTIES HAVE AGREED AS FOLLOWS:








--------------------------------------------------------------------------------

2







1.

The preamble shall form an integral part of this agreement;

2.

The Employer undertakes to pay the Employee a total gross sum of NINE HUNDRED
THIRTY-FIVE THOUSAND AND NINE HUNDRED NINETY DOLLARS (CND $935,990.00), to be
paid in equal instalments over twenty-four (24) months on dates that correspond
to the Employer’s normal payroll cycle, commencing as soon as reasonably
practicable following the first day of the seventh month following the signing
of this “Transaction, Release and Discharge”. The payments set forth in this
paragraph represent compensation equivalent to twenty-four (24) months’ salary,
from which payments the Employer shall make the necessary deductions on account
of taxes;

3.

In consideration of the foregoing, the Employee acknowledges that his employment
with the Employer has conclusively and permanently terminated, and Employee will
be deemed to have resigned from his role as a director (including chairman, if
applicable) or officer with any PharmaNet Entity, including Employer; Employee
further acknowledges that he has received all amounts of every nature and kind
to which he may be entitled as a result of the Relationships, the termination of
the Relationships, or the non-renewal of the Employment Agreement, including,
without limitation, the amounts that may be owed to him under the Employment
Agreement or by way of prior notice or pay in lieu of notice pursuant to his
contract of employment, the Civil Code of Québec and the Act respecting labour
standards;

4.

The Employee waives the right to take any further proceedings of any kind
against any PharmaNet Entity (including but not limited to Employer),
predecessor and successor corporations and business entities, past present, and
future, and its and their directors, shareholders, officers, employees, insurers
and reinsurers, representatives, agents, and employee benefit plans (and the
trustees or other individuals affiliated with such plans), past present and
future (“Releasees”) for any reason, including but not limited to by reason of
any of the Relationships, the termination of the Relationships, or the
non-renewal of the Employment Agreement;

5.

The Employee, on behalf of himself, his heirs, executors, administrators and/or
assigns, hereby grants to the Releasees a full, final, and general release and
discharge from and in respect of any and all actions, causes of action, suits,
claims, debts, claims, proceedings, complaints or demands of every nature and
kind, known or unknown, suspected or unsuspected, which Employee, or his heirs,
executors, administrators, and/or assigns, ever had or now has against each or
any of the Releasees, on account of any cause from the beginning of time to the
date of Employee’s execution of this agreement, including but not limited to any
and all claims resulting from the Relationships, the termination of the
Relationships, or the non-renewal of the Employment Agreement, and any and all
claims under any United States or Canadian federal, state, provincial, or local
law (including but not limited to any constitution, statute, regulation,
ordinance, or common law),





--------------------------------------------------------------------------------

3







including but not limited to the U.S. Age Discrimination in Employment Act and
the New Jersey Conscientious Employee Protection Act. This agreement shall not
waive or release any rights or claims that may arise after the date that
Employee executes this agreement. In addition, nothing in this agreement shall
waive or release Employee's rights to indemnification, if any, under the
charter, by-laws, or insurance policies of any PharmaNet Entity.

6.

The Employee agrees that any vested but unexercised stock options must be
exercised in accordance with the terms of the applicable stock option plans or
grants; any stock options or restricted stock units that have not vested as of
the Separation Date shall not vest and shall be forfeited;

7.

Employee expressly acknowledges that the duties and obligations owed by him in
the Employment Agreement, including but not limited to the duties set forth in
Paragraphs 8, 9, and 12, are continuing and are incorporated herein by reference
as if fully set forth herein; in addition, Employee agrees that the duration of
the Non-Competition Agreement set forth in section 8(a) of the Employment
Agreement and incorporated herein by reference shall be extended to twenty-four
(24) months from the Separation Date;

8.

In addition to the Employee’s obligations set out in section 8(b) of the
Employment Agreement and in consideration of the foregoing, the Employee
undertakes, for a period of twenty-four (24) months starting from the Separation
Date, not to solicit, directly or indirectly, the customers of any PharmaNet
Entity, not to allow his name to be used to solicit any such customers, and not
to take any action aimed at leading or inducing any persons to decide to
terminate all or any part of their business relationship with any PharmaNet
Entity;

9.

In addition to the Employee’s obligations set out in section 8(c) of the
Employment Agreement and in consideration of the foregoing, the Employee further
undertakes, for a period of twenty-four (24) months starting from the Separation
Date, not to induce, try to induce or otherwise solicit the personnel of any
PharmaNet Entity to leave their employment with such entity and not to hire any
PharmaNet Entity’s personnel for any business or enterprise in which the
Employee has an interest, as an employee or otherwise;

10.

Except as required or protected by law, the Employee further undertakes not to
do any thing or make any statement (written or oral) that is negative or
disparaging of the Releasees, or could in any way harm the reputation or public
image of the Releasees;

11.

The parties agree to keep the terms of this agreement confidential except to the
extent required or protected by law, in connection with a dispute pertaining to
this agreement, or, in the case of the Employer, for legitimate business
purposes;





--------------------------------------------------------------------------------

4







12.

Employee confirms that he has returned any and all documents, data, materials
and other property of the PharmaNet Entities that he has ever had in his
possession, custody, or control, and Employee further confirms that he has
cancelled all accounts for his benefit, if any, in the name of any PharmaNet
Entity, including but not limited to, credit cards, telephone charge cards,
cellular phone, pager, and/or other handheld device accounts, and computer
accounts;

13.

Employee acknowledges that he will be deemed an affiliate under SEC Rule 144
promulgated under the Securities Act of 1933, as amended, for a period of three
(3) months from the date of the Separation Date, and will remain subject to
PharmaNet’s insider trading policy until the later of: (i) PharmaNet’s public
release of its financial statements for the quarter ended March 30, 2007; or
(ii) Employee is no longer in possession of material non-public information;
Employee also acknowledges and agrees that, notwithstanding PharmaNet’s
policies, Employee understands that he will remain subject to all United States
securities laws and regulations;

14.

Employee shall make himself available at reasonable times (not to exceed more
than eight (8) hours per week or twenty (20) hours per month unless additional
compensation is provided by the Employer) without further compensation to
cooperate with any PharmaNet Entity and its or their attorneys and answer any
questions from them regarding the Relationships, his former duties during such
Relationships, or any knowledge or information he obtained during such
Relationships; such cooperation shall include but not be limited to cooperation
in connection with pending litigation, threatened litigation, investigation of
claims, investigations by governmental agencies, providing information to, or
testifying at deposition, trial, arbitration or other proceeding or otherwise
assisting in any litigation, arbitration or other proceeding brought by or
against any PharmaNet Entity, or any investigation or proceeding brought by any
regulatory or law enforcement agency or legislative body, or testifying or
otherwise assisting in a proceeding relating to an alleged violation of any law
relating to fraud or any rule or regulation of the Securities and Exchange
Commission;

15.

Employee agrees and acknowledges that this agreement is not, and shall not be
construed to be, an admission of any violation of any law or duty owed by
Releasees to Employee, or of any wrongdoing to Employee by Releasees;

16.

This agreement constitutes the entire agreement between Employee and Employer or
Releasees with respect to the subject matter hereof and supersedes all prior
negotiations and agreements, whether written or oral, including the Employment
Agreement (except for the duties and obligations owed by Employee in the
Employment Agreement, including but not limited to the duties set forth in
Paragraphs 8, 9, and 12), relating to the subject matter hereof. Employee
acknowledges that neither the Employer, the Releasees, nor their agents or
attorneys





--------------------------------------------------------------------------------

5







have made any promise, representation or warranty whatsoever, either express or
implied, written or oral, other than the express written representations herein;
Employee agrees that this agreement may not be altered, amended, modified, or
otherwise changed in any respect except by another written agreement signed by
both Employee and Employer;

17.

This agreement is made and entered into in the Province of Quebec and shall be
interpreted, enforced, and governed under the law of that Province and the laws
of Canada without regard to applicable conflicts of laws principles;

18.

This agreement shall be binding upon Employee and upon his heirs,
representatives, executors, administrators, successors and assigns, and shall
inure to the benefit of Employer and Releasees, and to their respective heirs,
representatives, executors, administrators, successors and assigns;

19.

Employee expressly acknowledges that each of the PharmaNet Entities and
Releasees is an intended beneficiary of this agreement, and may enforce this
agreement in accordance with its terms. Employee’s duties and obligations
hereunder to the PharmaNet Entities and Releasees may not be varied, modified or
discharged absent the written consent of the affected companies or individuals.

20.

This agreement is intended to comply with section 409A of the United States
Internal Revenue Code and its corresponding regulations and guidance, to the
extent applicable. Notwithstanding any provisions of the agreement to the
contrary, payments may only be made under the agreement upon an event and in a
manner permitted by section 409A of the Code, to the extent applicable. To the
extent that any payment under this agreement is deemed to be deferred
compensation subject to the requirements of section 409A of the Code, the
Employer and the Employee shall amend this agreement so that such payments will
be made in accordance with the requirements of section 409A of the Code.
Amendment of the agreement to comply with section 409A of the Code will not
result in Employee being entitled to receive any enhanced benefit under the
agreement.

21.

Employee shall not execute this agreement before March 17, 2007;

22.

This agreement constitutes a transaction within the meaning of articles 2631 and
following of the Civil Code of Québec.

23.

Employee further certifies and acknowledges that:

(a)

Employee has read the terms of this agreement and understands its terms and
effects, including the fact that he has agreed to RELEASE AND FOREVER DISCHARGE
the Releasees from the claims identified in paragraphs 4 and 5;





--------------------------------------------------------------------------------

6







(b)

Employee has signed this agreement voluntarily and knowingly in exchange for the
consideration described herein, which Employee acknowledges is adequate and
satisfactory;

(c)

the payments, benefits, promises and undertakings performed, and to be
performed, as set forth herein exceed and are greater than the payments and
benefits, if any, to which Employee would have been entitled had he not executed
this agreement;

(d)

Releasees have advised Employee, through this document, to consult with an
attorney concerning this agreement prior to signing this agreement;

(e)

Employee has been informed that he has the right to consider this agreement for
a period of twenty-one (21) days from receipt prior to entering into this
agreement and Employee has signed on the date indicated below after concluding
that the agreement is satisfactory; and

(f)

Employee may revoke the agreement within seven (7) days after signing it.
Revocation must be made by sending a written notice of revocation to Mr. John
Hamill, via overnight mail, certified mail or by hand delivery, at 504 Carnegie
Center, Princeton, New Jersey 08540. This agreement will not be effective or
enforceable until the expiration of this seven (7) day period. The expiration of
such revocation period will be the effective date of this agreement. If Employee
revokes this agreement, it will not become binding or effective, and Employee
will not receive the benefits set forth in this agreement.

IN WITNESS WHEREOF, THE PARTIES HAVE SIGNED THIS AGREEMENT IN DUPLICATE




On this 26th day of March 2007

 

 

On this 17th day of March 2007

/s/ Jeffrey P. McMullen

 

/s/ Marc LeBel

Anapharm Inc.

Duly authorized representative

 

Marc LeBel







